UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4220


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JONATHAN ISREAL DILDY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cr-00362-TDS-1)


Submitted: October 16, 2018                                  Decided: November 1, 2018


Before FLOYD and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Charles L. White, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. John Mcrae Alsup, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In accordance with a written plea agreement, Jonathan Isreal Dildy pled guilty to

possession of a firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2012), and was

sentenced to 84 months in prison. Dildy appeals. His attorney has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), raising two issues but stating

that there are no meritorious issues for appeal. Although he was advised of his right to

file a pro se brief, Dildy did not file such a brief. We affirm.

       Because he had at least two prior felony convictions of a crime of violence or a

controlled substance offense, Dildy’s base offense level was 24.      See U.S. Sentencing

Guidelines Manual § 2K2.1(a)(2) (2016).            Dildy does not dispute that his felony

conviction of possession with intent to sell/distribute marijuana qualifies as one such

felony. Instead, he claims that his conviction of North Carolina common law robbery

does not so qualify.      We recently held that North Carolina common law robbery

“categorically qualifies as ‘robbery’” under USSG §§ 2K2.1(a), 4B1.2(a)(2). United

States v. Gattis, 877 F.3d 150, 156 (4th Cir. 2017), cert. denied, 138 S. Ct. 1572 (2018).

We therefore find no merit to Dildy’s claim.

       We additionally reject the claim that Dildy’s sentence is unreasonable. In this

regard, the district court properly calculated Dildy’s Guidelines range, considered the 18

U.S.C. § 3553(a) (2012) sentencing factors and the arguments of the parties, and

provided a sufficiently individualized assessment based on the facts of the case. We hold

that the within-Guidelines sentence is procedurally and substantively reasonable. See



                                               2
Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009).

       Pursuant to Anders, we have reviewed the entire record and have found no

meritorious issues for appeal. Accordingly, we affirm Dildy’s conviction and sentence.

This court requires that counsel inform Dildy, in writing, of the right to petition the

Supreme Court of the United States for further review. If Dildy requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Dildy. We deny the motion for appointment of

new counsel and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           3